DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Lee and Erikson Squier on 14 May 2021.
The application has been amended as follows: 
The claims have been amended as follows:

1. (Currently Amended)	A sensor for continuous measurement of an analyte concentration, the sensor comprising:
an electrode configured to continuously measure a signal associated with an analyte concentration in a host; and
a membrane located over the electrode, wherein the membrane comprises:
	a first domain comprising an enzyme; and
	a second domain located over the first domain, wherein the second domain is configured to reduce a flux of the analyte therethrough;
wherein the sensor is configured to provide, at analyte concentrations of from about 40 mg/dL to about 400 mg/dL, a level of accuracy corresponding to a mean absolute relative difference of no more than 10% over a sensor session of at least 10 


6. (Currently Amended)	The sensor of Claim 1, wherein the mean absolute relative difference is no more than about 7% over the sensor session.

7. (Currently Amended)	The sensor of Claim 1, wherein the membrane comprises an enzyme configured to react with the analyte.

8. (Currently Amended)	The sensor of Claim 1, wherein the membrane comprises a copolymer comprising a fluorocarbon segment.

9. (Currently Amended)	The sensor of Claim 1, wherein the membrane comprises a copolymer comprising a silicone segment.

10. (Currently Amended)	The sensor of Claim 1, wherein the membrane comprises a polycarbonate segment.


21. (Currently Amended)	The sensor of Claim 1, wherein the electrode is in contact with the first domain.


23. (Currently Amended)	The sensor of Claim 1, wherein the electrode is configured to measure hydrogen peroxide.


25. (Currently Amended)	The sensor of Claim 1, wherein the membrane is disposed over a planar surface.


27.  (New)	The sensor of Claim 1, wherein the sensor is configured to be calibrated based on a correlation between an in vivo sensor sensitivity and an in vitro sensor sensitivity.
28.  (New)	The system of Claim 11, wherein the sensor is configured to be calibrated based on a correlation between an in vivo sensor sensitivity and an in vitro sensor sensitivity.
29.  (New)	The sensor of Claim 1, wherein the sensor is configured to be calibrated based on a ratio between an in vivo sensitivity and an in vitro sensitivity, wherein the ratio is from about 1 to 1.5 to about 1 to 10.
30. (New)	The system of Claim 11, wherein the sensor is configured to be calibrated based on a ratio between an in vivo sensitivity and an in vitro sensitivity, wherein the ratio is from about 1 to 1.5 to about 1 to 10.
31. (New)	The sensor of Claim 1, wherein the sensor is configured to be calibrated based on a ratio between an in vivo sensitivity and an in vitro sensitivity, wherein the ratio is from about 1 to 0.1 to about 1 to 0.7.
32. (New)	The system of Claim 11, wherein the sensor is configured to be calibrated based on a ratio between an in vivo sensitivity and an in vitro sensitivity, wherein the ratio is from about 1 to 0.1 to about 1 to 0.7.







Response to Amendment
3.	According to the Amendment, filed 10 May 2021, the status of the claims is as follows:
Claims 1 and 11 are currently amended; 
Claims 6-10 and 16-20 are as originally filed;
Claims 21-26 are new; and
Claims 2-5 and 12-15 are cancelled.

4.	The rejection of claims 2-5 and 12-15 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McGarraugh et al, U.S. Patent Application Publication No. 2008/0058625 A1 (“McGarraugh”), in view of Shults et al, U.S. Patent No. 6,741,877 B1 (“Shults”), have been rendered moot in view of the Amendment, filed 10 May 2021, which cancelled these claims.
5.	The rejections of claims 2-5 and 12-15 on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 8,583,204 B2, claims of U.S. Patent No. 8,682,408 B2, claims of U.S. Patent No. 9,173,606 B2, claims of U.S. Patent No. 9,173,607 B2, and claims of U.S. Patent No. 10,143,410 B2, have been rendered moot in view of the Amendment, filed 10 May 2021, which cancelled these claims.
Reasons For Allowance
6.	Applicant’s arguments, see Remarks, p. 5, filed 10 May 2021, with respect to the rejection of claims 1, 6-10, and 16-20 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McGarraugh in view of Shults, have been fully considered, and are persuasive in view of the Amendment, filed 10 May 2021.  The rejection of claims 1, 6-10, and 16-20 has been withdrawn. 

8.	Claims 1, 6-11, and 16-32 are allowed.
9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732.  The examiner can normally be reached on Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        05/20/2021